Case held, decision reserved and matter remitted to Onondaga County Court for further proceedings in accordance with the following Memorandum: During the suppression hearing, defendant twice requested that County Court conduct a Darden inquiry because the arresting officers had no information establishing, probable cause other than that provided by an informer (see, People v Darden, 34 NY2d 177, rearg denied 34 NY2d 995). Because there is "insufficient evidence to establish probable cause apart from the testimony of the arresting officer as to communications received from [the] informer” (People v Darden, supra, at 181), the court erred in denying defendant’s request for a Darden hearing (see, People v Adrian, 82 NY2d 628, 633-634). Thus, we hold the case, reserve decision and remit the matter to Onondaga County Court to conduct a Darden hearing. (Appeal from Judgment of Onondaga County Court, Cunningham, J.— Criminal Possession Controlled Substance, 5th Degree.) Present—Green, J. P., Lawton, Callahan, Boehm and Fallon, JJ.